Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 31, 2015

The Court of Appeals hereby passes the following order:

A15A1441. CHRISTIAN MCCLENDON v. THE STATE.

      Christian McClendon pled guilty to robbery in May of 2007, and was sentenced
to twelve years to serve three. In November 2014, the state filed a petition to revoke
McClendon’s probation. The trial court revoked McClendon’s probation, and
McClendon filed a pro se notice of appeal. We, however, lack jurisdiction.
      Because the underlying subject matter of the appeal is the revocation of
McClendon’s probation, he was required to file an application for discretionary
appeal in order to appeal. See OCGA § 5-6-35 (a) (5); White v. State, 233 Ga. App.
873 (505 SE2d 228) (1998). We lack jurisdiction over this direct appeal, which is
therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            03/31/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.